Citation Nr: 1029427	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-20 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of cold weather 
injuries of the hands and feet.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

F. Yankey, Counsel




INTRODUCTION

The Veteran served on active duty from September 1952 to July 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, in which the Veteran was denied service 
connection for cold weather injuries to the hands, feet and ears.

The Veteran's appeal was previously before the Board in January 
2009, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned to 
the Board for further appellate action.

As noted above, in an October 2006 rating decision, the RO denied 
service connection for cold weather injuries to the hands, feet 
and ears.  In a subsequently issued January 2009 Board decision, 
the Veteran was denied service connection for residuals of cold 
weather injuries of the ears.  In an August 2009 statement, the 
Veteran continued to claim that he has residuals of cold weather 
injuries of the ears related to service.  The issue of new and 
material evidence to reopen a claim for entitlement to service 
connection for residuals of cold weather injuries of the ears has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  The Board does not currently have 
jurisdiction to consider the claim.  See 38 C.F.R. § 20.200 
(2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Cold weather injuries to the hands and feet with current 
residuals were incurred as a result of exposure to cold weather 
during active military duty.


CONCLUSION OF LAW

Cold weather injuries to the hands and feet were incurred in 
active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").
For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran's DD-214 states that he served in the "1821 Service 
Battery, 8th Field Artillery Battalion."  In numerous statements 
in support of his claim for service connection for cold weather 
residuals of his hands and feet, the Veteran has stated that he 
was stationed in Korea, with the 25th Division, 8th Field 
Artillery Unit, Battery B, as a supply clerk.  He asserts that as 
a part of that assignment, he served in Korea during the winter, 
on the front lines as well as at a "listening post."  He 
further asserts that at that time, he complained to medics that 
his hands and feet were cold and that the boots and gloves did 
not keep his hands and feet warm.  He asserts that several other 
soldiers also complained to him of the same problems with the 
boots and gloves.  He stated that he was not treated and told 
that the coldness in his hands and feet would resolve.  He 
asserts that it never has resolved.

The Board notes that the Veteran's service treatment and 
personnel records were lost in the 1973 fire.  However, unit 
histories of the 8th Field Artillery in Korea confirm that during 
the Veteran's time of service (1953 and 1954), attachment to that 
unit would have been in Korea, and would have involved exposure 
to the Korean winter.  See
http://www.history.army.mil/html/forcestruc/lineages/branches/fa/
0008fa02bn.htm.  Since the Board has verified that the Veteran 
served with a unit in Korea which would have exposed him to 
winter weather, the Board finds that the Veteran has cold weather 
exposure as a circumstance of his military service.  See 38 
U.S.C.A. § 1154(b) (West 2002).  Accordingly, the Board finds 
that the Veteran has an in-service injury or event. See 38 C.F.R. 
§ 3.303 (2009).

The Veteran has stated in his September 2006 correspondence that 
he never sought treatment for any cold weather injuries after 
service until they were treated by VA at Castle Point, New York 
VA Medical Center.  He does, however, indicate that he told the 
medics in Korea numerous times of his cold weather injuries and 
also complained at his separation examination in 1954 of them.  
He was told that these injuries would resolve and he indicates 
that they have not.  

The Veteran's VA treatment records from December 1999 to December 
2009 do not disclose any treatment for any cold weather injuries 
to his hands and feet throughout the appeal period.  Likewise, 
the Veteran's private treatment records from Dr. S.S. do not show 
any treatment for any cold weather injuries to his hands and 
feet.  

The Veteran underwent a VA examination for cold weather injuries 
as well as a VA neurological examination in May 2005.  During 
that cold weather injuries examination, the Veteran reported that 
he was on the front lines and at a listening post, as well as in 
the supply department, in Korea in 1952 and early 1953.  He 
reported spending time outside, helping train Turkish soldiers, 
and complained to medics at that time of having cold hands and 
feet and experiencing sensations in his hands and feet.  He 
reported that his hands get purplish and tingle during the 
wintertime.  He massages them, but does not have any history of 
excess sweating, cramps or disturbances of sleep.  He reported no 
history of ulcerations to his hands or feet and no history of a 
fungal infection of his feet.  On examination, the Veteran's 
hands appeared to be normal color, normal temperature, and to 
have normal pulses.  His hands did not have any arthritic 
changes.  The Veteran's nails and hair distribution were normal, 
and the Veteran was not noted as sweating.  The Veteran's feet 
appeared to have normal skin, without any atrophy, ulceration or 
onychomycosis.  Hair to the Veteran's lower one-third of the leg 
was absent, the peripheral pulses were 2+, and the Veteran's feet 
were noted as mildly cold to touch with the tips of the toes.  No 
color changes of his feet were noted.  X-rays of his hands and 
feet showed no evidence of acrosteolysis.  The Veteran was 
diagnosed with "cold injury feet and hands with minimal residual 
without x-ray evidence of acrosteolysis."

In the neurological examination, the Veteran again reported 
having a severe cold injury in Korea during service to both his 
upper and lower extremities, particularly his hands, feet and 
legs.  He reported that at that time he experienced numbness, 
tingling and paresthesia about a few months after exposure, but 
that symptoms were intermittent and that the symptoms have been 
getting progressively worse for the past 5-6 years.  The Veteran 
reported that he currently has constant numbness, tingling, and 
paresthesia of both hands, feet, and legs.  The Veteran also 
reported having to wear two pairs of socks during the wintertime, 
and that cold weather aggravates his hands and feet, as does 
sitting for prolonged periods of time, standing and walking.  He 
reported no burning pain or dysesthesia.  The Veteran reported a 
past medical history which included coronary artery disease, 
smoking, coronary artery bypass surgery in 1980, hypertension, 
hyperlipidema, GERD, and thrombocytopenia.  The Veteran gave no 
history of diabetes or alcohol abuse.  The Veteran was noted as 
currently taking Lisinopril, omeprazole, hydrochlorothiazide, and 
aspirin.  On examination, the Veteran was noted as having 
decreased pinprick and light touch sensation, mostly distally, on 
the lower extremities in glove and stocking fashion in both upper 
and lower extremities symmetrically and bilaterally.  Vibration 
was reduced in both big toes, but position sense was intact.  The 
Veteran was diagnosed with "peripheral neuropathy of both upper 
and lower extremities secondary to residuals of cold injury in 
service (the condition is slowly progressive)."

In April 2010, the Board referred the Veteran's case for a VHA 
medical expert opinion.  In a May 2010 response, S.B., MD, Chief 
of Neurology at the White River Junction Veterans Hospital, 
indicated that based on his review of the Veteran's claims file 
and medical records, he accepted the diagnosis of cold weather 
injuries made during the Veterans May 2005 examination, as well 
as the statement made by the neurologist in April 2005 that the 
Veteran had peripheral neuropathy.  He also indicated that he 
accepted the conclusion that the Veteran's peripheral neuropathy 
was related to his cold injury.  

S.B. also noted that the evidence of record shows that the 
Veteran was exposed to a sufficiently cold winter in Korea and 
his military service required him to work in bitterly cold 
conditions.  He also noted that although the Veteran's medical 
records are not available, the Veteran has reported that he did 
not have sufficient protection from the cold; there has been no 
allegation that he was not exposed to the cold; and there is no 
evidence of other cold exposure aside of his military service.  
Based on this evidence, S.B. opined that the Veteran's Army cold 
weather exposure more likely than not caused his cold injury.  He 
also opined that the Veteran's cold injury more likely than not 
caused the peripheral neuropathy.  See May 2010 VHA opinion from 
S.B., MD.

Cold weather injuries, including peripheral neuropathy, are 
manifested by symptoms that the Veteran is competent to report.  
He has provided competent evidence of a continuity of 
symptomatology, and a VA examiner and a VHA medical expert have 
also provided medical opinions linking his current disorders of 
the hands and feet to cold weather exposure during active 
military service.  There is no medical opinion against that of 
the VA or VHA physician, and those opinions were based on an 
accurate history and supported by implicit rationales.  

The Board also notes that the Veteran has reported in statements 
and during examinations that he has had problems with his hands 
and feet since service.  These statements provide competent 
evidence of cold injuries to the hands and feet during active 
duty and a continuity of symptoms since.  They provide a 
sufficient basis for establishing service connection.  Davidson, 
Jandreau, Barr.  They are buttressed by the opinions of the VA 
examiner and the VHA medical expert.  He is competent to report 
the specifics of his injury, and his report is supported by the 
findings that he has current feet and hand disorders.  

There is evidence against the claim, inasmuch as the 
contemporaneous record does not document cold injuries to the 
hands and feet for many years after service.  The evidence is, 
however, in at least equipoise.   Resolving reasonable doubt in 
the appellant's favor, the claim is granted.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for residuals of cold weather injuries to the 
hands and feet is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


